[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                July 27, 2006
                               No. 05-12512                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                 D. C. Docket No. 04-00194-CR-ORL-22-JGG

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

STANLEY NORRIS JORDAN,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                (July 27, 2006)

Before DUBINA, CARNES and HULL, Circuit Judges.

PER CURIAM:

     Stanley Norris Jordan appeals his 151-month sentence for conspiracy to
possess with intent to distribute 50 grams of crack cocaine, in violation of 21

U.S.C. § 841(b)(1)(A)(iii). He raises three issues.

                                           I.

      First, Jordan contends that his attorney learned on the morning of the

sentence hearing new facts about Jordan’s arrest on state charges, including

incriminating statements attributed to Jordan and the identity of the confidential

informant involved in Jordan’s state arrest, and as a result, it was an abuse of

discretion for the district court not to allow a continuance of the sentence hearing

so that counsel could investigate matters further.

      We review a denial of a motion to continue sentencing only for an abuse of

discretion. United States v. Lee, 427 F.3d 881, 896 (11th Cir. 2005), cert. denied,

126 S.Ct. 1447 (2006). “This issue must be decided in light of the circumstances

presented, focusing upon the reasons for the continuance offered to the trial court

when the request was denied.” United States v. Knowles, 66 F.3d 1146, 1160-61

(11th Cir. 1995) (citation and quotation marks omitted).    Denial of a motion for a

continuance may violate a defendant's constitutional right to assistance of counsel.

United States v. Verderame, 51 F.3d 249, 251 (11th Cir. 1995). However, “[t]o

prevail on such a claim, a defendant must show that the denial of the motion for

continuance was an abuse of discretion which resulted in specific substantial



                                           2
prejudice.” Id.

      Because: (1) Jordan failed to ask for a continuance until the morning of the

sentencing hearing, although he had known of the existence of the relevant

evidence, a video tape, for three weeks; (2) the court recessed the hearing to allow

him time to view the evidence and interview the government witnesses; and (3)

Jordan has failed to demonstrate prejudice, the district court did not abuse its

discretion by denying the motion to continue the sentencing hearing.

                                          II.

      Jordan next contends that despite his pending state charges he should have

received a reduction of his sentence based on his acceptance of responsibility,

because: (1) the commentary to the guidelines provides that a defendant is not

obliged to reveal conduct outside of his offense of conviction; and (2) since he

cooperated with the government regarding the offense of conviction, the denial of

the reduction results in him being sentenced unfairly based on uncharged,

unproven conduct, that was unrelated to the instant offense. He asserts that

application notes 1(a) and 3, for U.S.S.G. § 3E1.1, which emphasize conduct

compromising the offense of conviction, conflict with this circuit’s position on

whether a defendant’s post-plea criminal conduct, unrelated to the instant offense,

affects entitlement to a reduction for acceptance of responsibility.



                                           3
      We review “the district court's determination of acceptance of responsibility

only for clear error.” United States v. Amedeo, 370 F.3d 1305, 1320 (11th Cir.

2004). We will not set aside a district court’s determination that a defendant is not

entitled to a reduction for acceptance of responsibility “unless the facts in the

record clearly establish that a defendant has accepted personal responsibility.” Id.

at 1320-21. Section 3E1.1 allows the district court to decrease the offense level by

two levels “if the defendant clearly demonstrates acceptance of responsibility for

his offense.” U.S.S.G. § 3E1.1(a). Note 1 states that:

      a defendant is not required to volunteer, or affirmatively admit,
      relevant conduct beyond the offense of conviction in order to obtain a
      reduction under subsection (a). A defendant may remain silent in
      respect to relevant conduct beyond the offense of conviction without
      affecting his ability to obtain a reduction under this subsection.

U.S.S.G. § 3E1.1, comment. (n. 1(a)). The commentary further states that evidence

of the defendant’s truthful admission of his criminal conduct “may be outweighed

by conduct of the defendant that is inconsistent with such acceptance of

responsibility. A defendant who enters a guilty plea is not entitled to an

adjustment under this section as a matter of right.” U.S.S.G. § 3E1.1, comment. (n.

3).

      “A district court is authorized to consider subsequent criminal conduct, even

if it is unrelated to the offense of conviction, in determining whether a decrease for



                                           4
acceptance of responsibility is appropriate.” Pace, 17 F.3d at 343. The Pace Court

held that the purpose of application note 1 to the comment for § 3E1.1 is not to

prevent a sentencing court from considering a defendant’s subsequent criminal

conduct when there is sufficient proof of it, but to prevent the court from denying a

reduction simply because the defendant does not voluntarily admit all his criminal

conduct. Id. at 344.

      The state charges against Jordan were for a robbery he allegedly committed

in connection with an attempt by him to sell drugs while he was out on bond after

pleading guilty and while awaiting sentencing on the federal charges that led to this

sentence. Because the law of this circuit permits district courts to consider the

occurrence of criminal conduct unrelated to the charged offense in evaluating

acceptance of responsibility, the district court did not clearly err by denying Jordan

a reduction of sentence for acceptance of responsibility based upon the unrelated

state charges filed against him.

                                         III.

      Finally, Jordan contends that his fear of affecting his state trial prevented

him from defending himself against the state charges at this sentence hearing and

from offering any mitigating evidence about those charges, and as a result, the

sentence imposed was unreasonable.



                                           5
      We review sentences for reasonableness. See United States v. Winingear,

422 F.3d 1241, 1244 (11th Cir.2005); United States v. McVay, 447 F.3d 1348,

1353 (11th Cir. 2006). The district court first must correctly calculate the

defendant's guideline range, then, using the 18 U.S.C. § 3553(a) sentencing factors,

the court can impose a more severe or more lenient sentence as long as it is

reasonable. United States v. Crawford, 407 F.3d 1174, 1179 (11th Cir. 2005).

      “Review for reasonableness is deferential.” United States v. Talley, 431

F.3d 784, 788 (11th Cir. 2005). “[T]he party who challenges the sentence bears the

burden of establishing that the sentence is unreasonable in the light of both th[e]

record and the factors in section 3553(a).” Id. A sentence within the advisory

guideline range is not per se reasonable, but usually will be reasonable. See id.

(“when the district court imposes a sentence within the advisory Guidelines range,

we ordinarily will expect that choice to be a reasonable one.”).

      Jordan has cited no authority supporting his position that a strategic decision

not to present available mitigating evidence at sentencing, for fear of affecting

some other case, renders any resulting sentence unreasonable, and there is no

logical reason that it would. His sentence at the low end of the applicable

guidelines range is reasonable.

      AFFIRMED.



                                           6